          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 1 of 22



John A. Husmann
Gustavo A. Otalvora
BATESCAREY LLP
191 N. Wacker, Suite 2400
Chicago, IL 60606
Telephone: (312) 762-3100
Facsimile: (312) 762-3200
Email: jhusmann@batescarey.com
Email: gotalvora@batescarey.com
        - and -
Jesse Beaudette
Ryan T. Heuwinkel
BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201
Post Office Box 7729
Missoula, Montana 59807-7729
Telephone: (406) 532-7800
Facsimile: (406) 549-2253
Email: mail@bebtlaw.com

Attorneys for Plaintiff

                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MONTANA
                                         GREAT FALLS DIVISION
BITCO GENERAL INSURANCE                               )
CORPORATION,                                          )     Cause No. CV-18-00087-BMM-JTJ
                                                      )
               Plaintiff,                             )     THE HON. BRIAN MORRIS
                                                      )
       -vs.-                                          )        BITCO GENERAL INSURANCE
                                                      )      CORPORATION’S RESPONSE TO J.
J. BURNS BROWN OPERATING CO.,                         )      BURNS BROWN OPERATING CO.’S
                                                      )           OBJECTIONS TO THE
               Defendant.                             )       MAGISTRATE’S FINDINGS AND
                                                      )           RECOMMENDATIONS


         Plaintiff BITCO General Insurance Corporation (“BITCO General”), pursuant to Local

Rule 72.3, respectfully submits this Response to Defendant J. Burns Brown Operating Co.’s

(“JBBOC”) Objections to the Magistrates Findings and Recommendations (Doc. 61).



PLAINTIFF’S RESPONSE TO DEFENDANTS’ OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 1
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 2 of 22



                                                    Table of Contents

I.       INTRODUCTION ...............................................................................................................4

II.      ARGUMENT .......................................................................................................................5

         A.        The Umbrella Policy’s Pollution Exclusion Clearly and
                   Unambiguously Applies to Exclude Coverage for the Underlying
                   Clean-Up Costs ........................................................................................................6

                   1.         The Primary Policy Constitutes “Underlying Insurance”
                              Under the First Prong of the “Underlying Insurance”
                              Definition .....................................................................................................7

                   2.         The “Underlying Insurance” at Issue (the Primary Policy)
                              Does Not Provide Coverage for the Clean-Up Costs at the
                              Limits Shown in the Umbrella Policy’s Schedule of
                              “Underlying Insurance” ($1 Million)...........................................................8

         B.        The Doctrine of Ambiguity Has No Application to the Umbrella
                   Policy and Its Pollution Exclusion ...........................................................................9

         C.        The Reasonable Expectations Doctrine Does Not Apply Because
                   JBBOC’s Alleged Expectations Contradict the Clear and
                   Unambiguous Terms of the Pollution Exclusion ...................................................13

         D.        Alternatively, the Umbrella Policy Attaches Excess of $1 Million .......................18

III.     CONCLUSION ..................................................................................................................20




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS            Page 2
            Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 3 of 22



                                              TABLE OF AUTHORITIES

Cases

Anderson v. Brodie, No. CV 19-95-M-DLC-KLD, 2019 WL 6338133 (D. Mont. Nov. 27, 2019) ........... 19

Fisher v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861 (Mont. 2013)............................................... 5, 9, 14

Friends of the Wild Swan v. Christiansen, 955 F. Supp. 2d 1197 (D. Mont. 2013) ................................... 19

Giacomelli v. Scottsdale Ins. Co., 221 P.3d 666 (Mont. 2009)............................................................. 14, 17

Greenhow v. Secretary of Health & Human Services, 863 F.2d 633 (9th Cir. 1988) ................................ 19

James v. Chicago Title ins. Co., 339 P.3d 420 (Mont. 2014) ................................................................. 5, 15

Kilby Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664 (Mont. 2017) ............................ 5

Maguire v. Teletech Customer Care Mgmt., 2011 WL 6826419 (D. Mont. Dec. 28, 2011) ...................... 19

Marshall v. Chater, 75 F.3d 1421 (10th Cir. 1996) .................................................................................... 19

Nat’l Union Fire Ins. Co. v. Donaldson Co., Inc., 272 F. Supp. 3d 1099 (D. Minn. 2017) ....................... 16

Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184 P.3d 1021 (Mont. 2008) .......... 5, 14

Phoenix Ins. Co. v. Ed Boland Construction, Inc., 229 F. Supp. 3d 1183 (D. Mont. 2017) ......................... 5

Robb Evans & Associates, LLC v. United States, 850 F.3d 24 (1st Cir. 2017) .......................................... 19

State Farm Mut. Auto. Ins. Co. v. Braun, 793 P.2d 253 (1990) .................................................................. 15

Stonehocker v. Gulf Ins. Co., 368 P.3d 1187 (Mont. 2016) ........................................................................ 15

Transamerica Ins. Co. v. Royle, 656 P.2d 820 (Mont. 1983) ..................................................................... 15

Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, Inc., 326 Mont. 174 (2005) .............................. 5

Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819 (Wisc. 2012) .................................................... 16, 18




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS            Page 3
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 4 of 22




                                          I.       INTRODUCTION

         In the Court’s Findings and Recommendations, Magistrate Judge Johnston correctly

concluded that the BITCO Umbrella Policy’s pollution exclusion (“Pollution Exclusion”) clearly

and unambiguously excludes coverage for the Montana Department of Environmental Quality’s

demand that JBBOC cleanup and remediate the subject oil spill (“Clean-Up Costs”). The

Pollution Exclusion contains one exception: the exclusion does not apply if JBBOC has

“underlying insurance” that covers the pollution at issue “at the limits shown” in the Umbrella

Policy’s Schedule of Underlying Insurance. The only issue in dispute is whether this exception

to the Pollution Exclusion applies. As set forth below, the separate BITCO Primary Policy

issued to JBBOC—which is not at issue in this litigation—constitutes “underlying insurance”

that covers the Clean-Up Costs under the Primary Policy’s contamination and pollution coverage

endorsement (“Contamination Coverage Endorsement”). However, that “underlying insurance”

is subject to a $100,000 sublimit and therefore does not provide coverage for the Clean-Up Costs

“at the limits shown” in the Umbrella Policy’s Schedule of Underlying Insurance ($1 million).

Therefore, the exception to the Pollution Exclusion is not satisfied, and JBBOC can never meet

its burden of proving that the exception applies.

         In its prior briefs, JBBOC ignored the key “at the limits shown” language and instead

relied on a series of factually and legally meritless arguments in an attempt to obfuscate what is

clear and unambiguous policy language. In its Objection, however, JBBOC has abandoned the

majority of these meritless arguments and instead asserts new arguments in support of its

ambiguity and reasonable expectations theories.             These additional arguments are equally

meritless, and JBBOC fails to provide any authority to contradict the Court’s Recommendations.


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 4
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 5 of 22



Accordingly, JBBOC still falls well short of meeting its burden of demonstrating coverage under

the Umbrella Policy.

                                            II.      ARGUMENT1

         The interpretation of an insurance contract is a question of law for the Court to decide.

Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184 P.3d 1021, 1025 (Mont.

2008). When interpreting an insurance policy, Montana courts read insurance policies as a

whole and reconcile the policy’s various parts to give each part meaning and effect. Kilby

Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664, 668 (Mont. 2017). Montana

courts “accord the usual meaning of the terms and the words in an insurance contract, and [they]

construe them using common sense.” Fisher v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861,

865 (Mont. 2013). Under Montana law, a court cannot create an ambiguity where none exists.

Newbury, 184 P.3d at 1025. In addition, a court may not distort policy language in the face of a

reasonable interpretation of the policy provision, and a court may not adopt a construction that

would “do violence” to the language of the policy. James v. Chicago Title Ins. Co., 339 P.3d

420, 424 (Mont. 2014).

         Further, if an insurer establishes the applicability of a coverage exclusion, the insured

then has the burden to prove that an exception to that exclusion applies. Phoenix Ins. Co. v. Ed

Boland Construction, Inc., 229 F. Supp. 3d 1183, 1188 (D. Mont. 2017); see also Travelers Cas.

& Sur. Co. v. Ribi Immunochem Research, Inc., 326 Mont. 174, 185, 186 (2005) (holding that

1
  Pursuant to Local Rule 56.1(c), the parties entered into a Statement of Stipulated Facts (Doc.
38), upon which the parties relied in support of their respective cross-motions for summary
judgment. Those pertinent facts are summarized in BITCO General’s Brief in Support of Cross-
Motion for Summary Judgment, which are incorporated herein, along with BITCO General’s
briefs in support of its Cross-Motion for Summary Judgment (Docs. 44, 47) and its brief in
response to JBBOC’s Cross-Motion for Summary Judgment (Doc. 50).



PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 5
           Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 6 of 22



the insured failed to meet its burden that the “sudden and accidental” exception to the pollution

exclusion applied).

A.       The Umbrella Policy’s Pollution Exclusion Clearly and Unambiguously Applies to
         Exclude Coverage for the Underlying Clean-Up Costs

         The Pollution Exclusion that is the subject of this case excludes coverage for pollution

liability but contains one exception: the exclusion does not apply if there is “underlying

insurance” that covers the pollution at issue “at the limits shown” in the Umbrella Policy’s

Schedule of Underlying Insurance. (Doc. 38-3, at pg. 40.) If this “underlying insurance”

exception applies, then the Umbrella Policy is subject to (or “follows”) the coverage limitations

set forth in that “underlying insurance.” (Id.) Specifically, the Pollution Exclusion provides as

follows:

         It is agreed that this policy does not apply to:

         (1)      “Bodily injury,” “property damage” or “personal and advertising injury”
                  arising out of the actual, alleged or threatened discharge, dispersal,
                  seepage, migration, release or escape of “pollutants” at any time; or

         (2)      Any loss, cost, or expense arising out of any:

                  (a)      Request, demand or order that any insured or others test for,
                           monitor, clean up, remove, contain, treat, detoxify or neutralize, or
                           in any way respond to, or assess the effects of “pollutants”; or

                  (b)      “Claim” or “suit” on behalf of a governmental authority for
                           damages because of testing for, monitoring, cleaning up, removing,
                           containing, treating, detoxifying or neutralizing, or in any way
                           responding to, or assessing the effects of “pollutants.”

         This exclusion does not apply if insurance for such “bodily injury,” “property
         damage” or “personal and advertising injury” is provided by “underlying
         insurance” at the limits shown in the schedule of “underlying insurance.”
         Coverage for such “bodily injury,” “property damage” or “personal and
         advertising injury” is subject to the same limitations as the “underlying
         insurance.”



PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 6
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 7 of 22



                                                   *            *   *

Id. (italics added).

         Here, JBBOC conceded that the Clean-Up Costs at issue fall within the scope of the

Pollution Exclusion. Therefore, the only issue is whether the exclusion’s “underlying insurance”

exception applies. To prove that the exception applies, JBBOC must demonstrate that: (1)

JBBOC has “underlying insurance” that provides coverage for the Clean-Up Costs, and (2) that

said “underlying insurance” provides coverage for the Clean-Up Costs at the limits shown in the

Umbrella Policy’s schedule of “underlying insurance.” (Id.) As set forth below, the first

requirement is met by the Primary Policy. However, as the Court correctly found, the second

requirement is not met, and thus the “underlying insurance” exception does not apply.

Accordingly, the Pollution Exclusion applies to bar coverage for the underlying Clean-Up Costs.

         1.       The Primary Policy Constitutes “Underlying Insurance” Under the First
                  Prong of the “Underlying Insurance” Definition

         JBBOC does not and cannot dispute that the Primary Policy constitutes “underlying

insurance.” The Umbrella Policy defines “Underlying Insurance” as follows:

         “Underlying insurance” means the coverage(s) afforded under insurance policies
         designated in the schedule of “underlying insurance” on the Declarations Page of
         this policy. “Underlying insurance” also includes any other insurance available to
         the insured, except such insurance as may be purchased to apply specifically in
         excess of this policy. Such other insurance includes any policies issued to renew
         or replace these policies during the policy period of this insurance provide:

         a. At least the same limits of insurance; and
         b. At least the same coverage.

         The coverage and limits stated in the Declarations for underlying insurance, and
         any renewals or replacements thereof, apply whether or not such is collectible.

(Doc. 38-3, at 31.)




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS       Page 7
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 8 of 22



         Therefore, the Umbrella Policy provides a two-prong definition of “underlying

insurance,” which is defined as either (1) “the coverage(s) afforded under insurance policies

designated in the schedule of ‘underlying insurance’ on the Declarations Page of this policy,”

or (2) “any other insurance available to the insured . . . .” (Id. (emphasis added)). It is

undisputed that the Umbrella Policy’s Schedule of Underlying Insurance—which is found on the

Umbrella Policy’s Declarations Page—lists the Primary Policy, and it is undisputed that the

Primary Policy provides coverage for the Clean-Up Costs (subject to the $100,000 sublimit of its

Contamination Coverage Endorsement). (Id. at 6; Doc. 38 ¶¶ 21-23.) Therefore, the Primary

Policy—as amended by the Contamination Coverage Endorsement—falls within the first prong

of the “underlying insurance” definition, and there is no need to consult the second prong of the

definition. Indeed, in its Objection, JBBOC does not dispute that the Primary Policy is the

“underlying insurance” at issue.

         2.       The “Underlying Insurance” at Issue (the Primary Policy) Does Not Provide
                  Coverage for the Clean-Up Costs at the Limits Shown in the Umbrella
                  Policy’s Schedule of “Underlying Insurance” ($1 Million)

         JBBOC did not and cannot meet its burden on the second requirement of the “underlying

insurance” exception: that the “underlying insurance” (the primary policy) provide coverage for

such property damage (the Clean-Up Costs) at the limits shown in the Umbrella Policy’s

schedule of “underlying insurance.” (Doc. 38-3, at 40.) Here, the Umbrella Policy’s Schedule

of Underlying Insurance lists the Primary Policy with limits of $1 million per “occurrence” (and

$2 million in the general aggregate). (Id. at 6.) However, these limits do not apply to the Clean-

Up Costs (or any similar pollution liability).              Rather, the Primary Policy—by way of the

Contamination Coverage Endorsement—provides an aggregate sublimit of $100,000 for the

Clean-Up Costs. (Doc. 38 ¶¶ 21-23.) The Schedule of Underlying Insurance does not list the


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 8
          Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 9 of 22



Contamination Coverage Endorsement or its $100,000 sublimit, and thus the “underlying

insurance” exception can never apply. (See Doc. 38-3, at 6.)

         The exception plainly states that the Pollution Exclusion does not apply if the “property

damage” at issue is covered by “‘underlying insurance’ at the limits shown in the schedule of

‘underlying insurance.’” Id. at 40 (emphasis added). Because the term “underlying insurance” is

immediately qualified by the phrase “at the limits shown in the schedule of ‘underlying

insurance,’” that phrase simply cannot be ignored and must be awarded its clear and logical

meaning. The only logical interpretation of that phrase is that the exception applies only if the

“underlying insurance” (the Primary Policy) provides coverage for the Clean-Up Costs and the

applicable limits of that insurance are the same as the limit of insurance shown in the Umbrella

Policy’s Schedule of Underlying Insurance. Accordingly, the exception would apply here if, for

example, the Primary Policy provided coverage for the Clean-Up Costs of up to $1 million per

occurrence (and $2 million in the aggregate), or if the Schedule of Underlying Insurance listed

the Contamination Coverage Endorsement and its $100,000 sublimit. However, neither of these

are the case, and thus the Pollution Exclusion applies to bar coverage for the Clean-Up Costs.

B.       The Doctrine of Ambiguity Has No Application to the Umbrella Policy and Its
         Pollution Exclusion

         JBBOC fails to meet its burden that the Pollution Exclusion is ambiguous because it does

not and cannot offer a reasonable alternative interpretation of the Pollution Exclusion that gives

effect to all of the language of the Exclusion. Under Montana law, an insurance contract is

considered ambiguous only if it is “reasonably subject to two different interpretations.” Fisher

v. State Farm Mut. Auto. Ins. Co., 305 P.3d 861, 865-66 (Mont. 2013) (emphasis added).

Whether a provision of an insurance contract is “reasonably susceptible to two different

interpretations,” is determined from “the viewpoint of a consumer with average intelligence, but

PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 9
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 10 of 22



untrained in the law or the insurance business.” Id. However, a provision is not ambiguous “just

because a claimant says so or just because the parties disagree as to [its] meaning . . . .” Id.

Accordingly, the Montana Supreme Court has admonished that courts must not “‘seize upon

certain and definite covenants expressed in plain English with violent hands, and distort them so

as to include a risk clearly excluded by the insurance contract.’” Id. JBBOC’s interpretation

runs afoul of the Montana Supreme Court’s instructions.

         In its prior briefs, JBBOC failed to provide any alternative interpretation of the

“underlying insurance” exception—let alone a reasonable one—as required to demonstrate an

ambiguity. Instead, JBBOC attempted to circumvent an interpretation of the clear and relevant

policy language by pointing to irrelevant provisions in the Umbrella Policy, and misleadingly

citing to wholly inapposite cases (such as the Marjo case). It is only now, in JBBOC’s fourth

submission to the Court, that JBBOC for the first time bothers to provide what it considers is an

alternative interpretation of the operative language. JBBOC’s first attempt at an alternative

interpretation, however, involves a tortured and confusing ten-step process, which involves

“consulting” the definition of “underlying insurance” on two separate occasions, and which

misguidedly relies on the limits set forth in the Primary Policy’s Declarations Page. As set forth

below, this is a text-book example of a strained attempt to create ambiguity where none exists.

         JBBOC erroneously contends that the definition of “underlying insurance” directs the

insured to the Primary Policy’s declarations page. (Doc. 61, at 9-10.) This argument, however,

is directly contravened by clear policy language. At no point in the definition is there any

reference to the declarations page in the Primary Policy. Quite the opposite, the first sentence of

the definition plainly states that “underlying insurance” means “policies designated in the

schedule of ‘underlying insurance’ on the Declarations Page of this policy.” (Doc. 38-3, at 31


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 10
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 11 of 22



(emphasis added)). Clearly, the phrase “of this policy” can only refer to the Umbrella Policy—

i.e., the Declarations Page of the Umbrella Policy. Indeed, a primary policy—by definition—

does not have designated “underlying insurance” because it is primary to any other insurance

purchased by the insured and therefore would never contain a schedule of underlying insurance.

         JBBOC, however, points to the last (stand-alone) sentence in the definition of

“underlying insurance,” which states that: “The coverage and limits stated in the Declarations for

underlying insurance, and any renewals or replacements thereof, apply whether or not such is

collectible.” (Doc. 61 at 9-10). According to JBBOC, the sentence’s reference to “Declarations

for underlying insurance” is a reference to the declarations of the Primary Policy.          (Id.). This

sentence, however, clearly references the declarations page of the Umbrella Policy and not the

Primary Policy. This is made clear by the very first sentence of the definition, which as noted

above clearly references the declarations page of the Umbrella Policy, and there is nothing

anywhere in the definition to suggest that the second reference to “Declarations” suddenly and

without explanation shifts from a reference to the declarations of the Umbrella Policy to the

declarations in the Primary Policy. JBBOC’s strained interpretation is, as a matter of law,

unreasonable, and the only logical interpretation of the definition is that the last sentence is also

referencing the Umbrella Policy’s declarations as BITCO General maintains.

         Further, even taking the stand-alone sentence by itself, it is illogical to read it as directing

the insured to the Declarations in the Primary Policy because that sentence says “limits stated in

the Declarations for ‘underlying insurance.’” (Doc. 38-3, at 31.) The operative word here is

“for,” as its placement directly adjacent to the phrase “underlying insurance” necessarily means

that the sentence can only be logically interpreted as referencing limits for “underlying

insurance” that are stated in the Umbrella Policy’s declarations. JBBOC’s interpretation is


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 11
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 12 of 22



grammatically incorrect and requires the reader to ignore basic syntax. If the sentence were

meant to refer to the limits set forth in the Primary Policy’s declarations, it would have stated

“Declarations in ‘underlying insurance’” or “Declarations of ‘underlying insurance’”—which it

clearly does not.2

         JBBOC also interprets the exception as applying if the limits set forth in the Primary

Policy’s declarations page are the same as the limits set forth in the Umbrella Policy’s Schedule

of Underlying Insurance. This leads to an absurd result because, under JBBOC’s interpretation,

the exception would always apply if the Primary Policy’s declarations page sets forth the general

policy limits, which is true in every policy. It would not matter if—as is the case here—the

Primary Policy provided lower limits for the “property damage” at issue. Nor would it matter if

the Primary Policy outright excluded coverage for the property damage at issue, so long as the

limits on both declarations pages are the same.              JBBOC’s interpretation thus renders the

Pollution Exclusion pointless.

         JBBOC’s interpretation reads out of existence clear policy language and fails to read the

policy as a whole—in direct contradiction with Montana’s clear canons of insurance policy

interpretation. As such, JBBOC does not and cannot offer this Court a reasonable interpretation

of the Pollution Exclusion that reads the policy language as a whole and gives effect to all of its

parts. See Kilby Butte Colony, Inc. v. State Farm Mut. Auto. Ins. Co., 403 P.3d 664, 668 (Mont.

2017) (Montana courts read insurance policies as a whole and reconcile the policy’s various parts

to give each part meaning and effect). BITCO General’s interpretation of this language is the


2
   JBBOC also ignores the fact that this stand-alone sentence in the “underlying insurance”
definition is irrelevant to the Pollution Exclusion, as it relates to the Umbrella Policy’s
attachment point—a completely separate issue. (See Doc. 50, at 11 (discussing the Umbrella
Policy’s attachment point)).


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 12
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 13 of 22



only interpretation that gives effect to all of the words in the policy, and therefore should be

adopted by this Court.

         Finally, contrary to JBBOC’s contention, BITCO General has never argued that that the

Court needs to analyze the “the entire [primary] policy, including endorsements” to determine

whether the exception applies. Obviously, relevant to the correct analysis is whether the Primary

Policy provides $1 million in policy limits for the “property damage” at issue (which is not the

case). However, this does not require an analysis of the Primary Policy nor does it involve the

interpretation or incorporation of the Primary Policy’s terms, conditions, or exclusions. JBBOC

fails to cite any case law supporting the argument that a court cannot look to the primary policy

to determine the limits it provides for the Clean-Up Costs, particularly here where the Primary

Policy’s limits are relevant to the exception.3

C.       The Reasonable Expectations Doctrine Does Not Apply Because JBBOC’s Alleged
         Expectations Contradict the Clear and Unambiguous Terms of the Pollution
         Exclusion

         Similarly, JBBOC cannot demonstrate that the reasonable expectations doctrine applies

to invalidate the Pollution Exclusion.4 Under Montana law, the reasonable expectations doctrine

provides that the objectively reasonable expectations of an insured will be honored. Fisher v.


3
  Notably, JBBOC contradicts itself by arguing that it is improper for the Court to look to the
Primary Policy to determine whether the exception applies, while also arguing in its Objection
that the Pollution Exclusion should follow the Primary Policy and that the Umbrella Policy
directs the insured to the Primary Policy’s Declarations. (Doc. 61, at 10, 11.)
4
  The Court’s Findings and Recommendations initially noted that JBBOC’s briefs argued, among
other things, that the reasonable expectations doctrine applied to the Pollution Exclusion, and
Magistrate Judge Johnston ultimately found that the Pollution Exclusion barred coverage for the
Clean-Up Costs, granted BITCO General’s cross-motion for summary judgement, and denied
JBBOC’s cross-motion for summary judgment. (See Doc. 60, at 3-4, 7-10.) Therefore, contrary
to JBBOC’s contention, the Court did in fact address and ultimately reject JBBOC’s argument on
the reasonable expectations doctrine.


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 13
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 14 of 22



State Farm Mut. Auto. Ins. Co., 305 P.3d 861, 867 (Mont. 2013). However, expectations that are

contrary to a clear exclusion from coverage are not “objectively reasonable,” and thus the

doctrine does not apply if the terms of the policy at issue “clearly demonstrate an intent to

exclude coverage.” Id.

         As set forth above, the Pollution Exclusion applies to exclude coverage for the underlying

Clean-Up Costs, and JBBOC’s interpretation to the contrary ignores the clear and unambiguous

terms of the Umbrella Policy (and its Pollution Exclusion).         Therefore, JBBOC’s alleged

expectation that the Umbrella Policy would follow the Primary Policy’s Contamination

Coverage Endorsement is “unreasonable” as a matter of law. See Giacomelli v. Scottsdale Ins.

Co., 221 P.3d 666, 676 (Mont. 2009).

         Moreover, the undisputed facts demonstrate that an average insured would not reasonably

expect for the Umbrella Policy to provide coverage for pollution liability. Nothing in Montana

law or public policy required JBBOC to obtain excess coverage for pollution liability.

Moreover, the Primary Policy form excludes coverage for pollution liability, but JBBOC

purchased pollution coverage for the Primary Policy via an additional endorsement. The limits

provided by that pollution coverage were a fraction of the limits provided by the Primary Policy

for non-pollution liability, a fact reflected in the premium paid for the additional pollution

coverage. (See Doc. 38-2 and Doc. 38-3.) JBBOC could have paid for additional pollution

coverage under either the Primary Policy, or it could have sought an umbrella policy that

provided pollution coverage in the marketplace, but it chose not to despite the fact that the

Umbrella Policy contains its own Pollution Exclusion. Therefore, nothing in the Umbrella

Policy or Montana law suggests that JBBOC had a reasonable expectation of coverage for

pollution liability under the Umbrella Policy. See Newbury, 184 P.3d at 1027 (stating that parties


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 14
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 15 of 22



to an insurance contract may include provisions that exclude coverage without violating public

policy if the exclusion applies to optional coverage, rather than mandatory coverage).

         In contrast, JBBOC cannot point to any case law that supports nullifying the Pollution

Exclusion. Indeed, some of the cases on which JBBOC relies declined to apply the reasonable

expectations doctrine, and all of JBBOC’s cases are factually inapposite in that they involve

completely different exclusions, they involve adhesion contracts, and/or the application of the

exclusion required the insured to be familiar with related statutes. See, e.g., Stonehocker v. Gulf

Ins. Co., 368 P.3d 1187, 1191 (Mont. 2016) (rejecting the insured’s argument that there was a

reasonable expectation that an employee was an “insured” under the employer’s commercial auto

policy, because a reasonable person would not take the fact that the insured corporation engages

in business of operating a guest ranch to mean that an entity other than a corporation is insured

under the policy); James v. Chicago Title Ins. Co., 339 P.3d 420, 424 (Mont. 2014) (rejecting

insured’s argument that the reasonable expectations doctrine applied to title insurance that

covered loss arising out of an insured not having a “right of access”); Transamerica Ins. Co. v.

Royle, 656 P.2d 820, 824 (Mont. 1983) (addressing the issue of whether an insurance policy’s

household exclusion—which excluded coverage for injury to the insured’s relative—was invalid

because the policy was an adhesion contract and Montana law required motorists to carry

insurance against loss resulting from liability imposed by law for injury suffered by any person);

State Farm Mut. Auto. Ins. Co. v. Braun, 793 P.2d 253, 255-6 (Mont. 1990) (holding that an

insurance provision that limited coverage to damages the insured was “legally entitled to collect”

was enforceable because a reasonable average insured is not going to be aware that Canadian law

restricts damages severely in relation to Montana law).




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 15
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 16 of 22



         In its Objection, JBBOC has taken some of the failed arguments it previously made in

connection with its ambiguity argument and—for the first time—used them in support of its

reasonable expectations argument. As set forth below, these arguments are just as meritless in

the context of the reasonable expectations doctrine.

         First, JBBOC contends that it is objectively reasonable for an insured to expect coverage

under an umbrella policy after the primary policy limits have been exhausted. (Doc. 61, at 15.)

This interpretation ignores the clear language of the Umbrella Policy. The Umbrella Policy is

not a “follow form” policy; rather, it is a stand-alone “umbrella” policy—separate and apart from

the Primary Policy—which contains its own insurance terms, conditions, and exclusions. (See

Doc. 38-3). 5 JBBOC does not and cannot point to any language in the Policy that would support

this conclusion nor can it cite to any case law supporting a complete dismissal of clear policy

language simply because, according to JBBOC, it is the general “nature” of umbrella policies to

provide coverage excess of primary policy limits. In effect, JBBOC is arguing that, based on the

reasonable expectations doctrine, Montana courts should nullify every exclusion in every

umbrella policy, and should find that every umbrella policy fully follows the coverage provided

by its underlying policies—which is contrary to basic contract law. See Wadzinski v. Auto-

Owners Ins. Co., 818 N.W.2d 819, 829 (Wisc. 2012) (contrasting follow-form policies with

5
  See Wadzinski v. Auto-Owners Ins. Co., 818 N.W.2d 819, 829 (Wisc. 2012) (stating that
“following form” is an “insurance industry term of art that is typically understood . . . to suggest
that [a policy] incorporates the terms of another underlying policy,” and that following form
policies “are typically very short, in that they simply state their adoption of underlying policy
terms, usually without much else.”); Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Donaldson
Co., Inc., 272 F. Supp. 3d 1099, 1103 (D. Minn. 2017) (stating that an excess policy is a follow-
form policy “if the excess policy includes language stating that it follows the same terms as the
underlying policy, including definitions, conditions, exclusions and, as relevant to the case at
hand, endorsements.”).




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 16
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 17 of 22



stand-alone excess policies and stating that even “following form policies regularly include terms

and provisions that afford distinct coverage or exclusions from those provided in the underlying

policy.”).

         Next, JBBOC contends that it had an objectively reasonable expectation of coverage

because pollution is a major liability risk for JBBOC and because BITCO General offers (and

has sold to other insureds), among other things, insurance coverage for pollution-related risk.

(Doc. 46 at 27-28; Doc. 61 at 16-17).6 It is wholly unreasonable for an insured to expect

automatic insurance coverage for pollution risk simply because BITCO General sells insurance

for this risk. JBBOC’s alleged expectation of coverage on this basis is belied by the fact that

JBBOC chose to purchase limited pollution coverage under only the Primary Policy subject to a

$100,000 sub-limit. (See Doc. 38-2.) Moreover, the Montana Supreme Court has rejected

application of the reasonable expectations doctrine, where the insured alleged that it expected

coverage for a risk simply because it is associated with the insured’s operations. See, e.g.,

Giacomelli, 221 P.3d at 674 (where an insured lessee of a horse race track sought coverage

arising out of injuries to horse jockeys, the court held that the insured’s expectation that the CGL

policy would cover injuries to jockeys was not reasonable, because the exclusion unambiguously

expressed an intent to exclude coverage for jockeys injured while participating in horse races).

         Finally, JBBOC contends that it had a reasonable expectation that the Umbrella Policy’s

Pollution Exclusion would follow the Primary Policy because the Pollution Exclusion contains

the word “follow form” in its title. (Doc. 61, at 17-18.) Indeed, the Pollution Exclusion is

provided by way of endorsement captioned “Pollution Exclusion – Follow Form.” (Doc. 38-3, at

6
   JBBOC’s evidence regarding the type of insurance products that BITCO General sells or
markets to the general public is wholly irrelevant to the interpretation of the Umbrella Policy and
its relevant terms, conditions, and exclusion.


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 17
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 18 of 22



pg. 40.) However, contrary to JBBOC’s contention, the Pollution Exclusion is not a “follow-

form” endorsement, but rather it is an exclusion for pollution liability that contains an

“underlying insurance” exception (or “follow-form exception). See Wadzinski, 818 N.W.2d at

829 (holding that an exclusion provided in an endorsement to a “stand-alone” umbrella policy

was not a “following form” endorsement, and stating that such a conclusion made “little sense,

as the term [“following form”] is one that is applied to policies as a whole, not to

endorsements to a stand-alone policy.”) (emphasis added).

         Any expectation of coverage based solely on the title of the exclusion is inconsistent with

the clear language of the exclusion. Indeed, for an insured to expect coverage simply based on

the title of the Pollution Exclusion, the insured would have to read the title of the exclusion and

then completely ignore the language of exclusion itself, which is wholly unreasonable.

         JBBOC has offered no basis in law or logic sufficient to meet its burden of proving that

the reasonable expectations doctrine applies in this case. Accordingly, the Pollution Exclusion

applies to bar coverage for the underlying Clean-Up Costs.

D.       Alternatively, the Umbrella Policy Attaches Excess of $1 Million

         As set forth in BITCO General’s briefs in support of its Motion for Summary

Judgment—which are incorporated herein—even if the Court were to find that the Umbrella

Policy provides coverage for the Clean-Up Costs, such coverage could only attach excess of $1

million. Judge Magistrate Johnston did not have to address this alternative argument, given that

the Court ultimately found that the Pollution Exclusion applies to bar coverage for the Clean-Up

Costs.

         In its Objection, JBBOC contends that the Court should not consider this argument

because this issue is beyond the scope of this litigation “as defined by the pleadings.” (Doc. 61,


PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 18
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 19 of 22



at 18-19.) JBBOC, however, did not raise this argument in any of its prior briefs, and thus it is

improper for JBBOC to raise this argument for the first time in its Objection. Indeed, it is well

established law that a district court is well within its discretion in barring arguments raised for

the first time on objections to a Magistrate’s findings and recommendations absent exceptional

circumstances. Friends of the Wild Swan v. Christiansen, 955 F. Supp. 2d 1197, 1201 (D. Mont.

2013), aff’d sub nom., 767 F.3d 936 (9th Cir. 2014) (citing Greenhow v. Secretary of Health &

Human Services, 863 F.2d 633, 638–39 (9th Cir. 1988), overruled on other grounds). The Ninth

Circuit Court of Appeals has stated that “[T]he Magistrates Act was [not] intended to give

litigants an opportunity to run one version of their case past the magistrate [judge], then another

past the district court.” Greenhow, 863 F.2d at 638–39. Accordingly, as this Court has noted,

“[g]enerally, district courts do not consider legal issues not initially raised in a party’s summary

judgment motion when ruling on findings and recommendations.” Friends of the Wild Swan,

955 F. Supp. 2d at 1201.

         Here, JBBOC had the opportunity to raise this issue in any of the three prior briefs it

submitted to Magistrate Judge Johnston, but it failed to do so. Accordingly, the Court should

disregard JBBOC’s argument. See Anderson v. Brodie, No. CV 19-95-M-DLC-KLD, 2019 WL

6338133, at *5 (D. Mont. Nov. 27, 2019) (slip opinion) (noting that “the Court will not consider

new legal arguments raised in the objections to a magistrate’s findings and recommendations,”

and declining to reach an opinion on arguments plaintiff raised for the first time in his objections

because Judge DeSoto had no opportunity to consider these “freshly-hatched” theories).7


7
  See also Maguire v. Teletech Customer Care Mgmt., No. CV 11-149-M-DWM-JCL, 2011 WL
6826419, at *1 (D. Mont. Dec. 28, 2011) (declining to address a party’s argument that Montana
law applied because it was raised for the first time in the objection to the magistrate judge’s
findings and recommendations); Marshall v. Chater, 75 F.3d 1421, 1427 (10th Cir. 1996)
(“Issues raised for the first time in objections to the magistrate judge’s recommendation are

PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 19
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 20 of 22



         Moreover, the attachment issue is not beyond the scope of this litigation, as BITCO

General’s Complaint seeks a declaration that it has no obligation to defend or indemnify JBBOC,

and the Umbrella Policy’s attachment point could impact such an obligation. (Doc. 1, at 8.)

Further, in this litigation, JBBOC has repeatedly asserted that BITCO General has an obligation

to indemnify JBBOC in excess of the Primary Policy’s $100,000 sublimit and it argued that point

in its prior response brief, and JBBOC never argued that the issue itself was beyond the scope of

the litigation because this is clearly not the case. (See Doc. 48, at 9-12.) Moreover, JBBOC has

not and cannot provide any legal authority supporting its claim that BITCO General cannot move

on the attachment issue, simply because it was not specifically plead in the Complaint.

                                           III.      CONCLUSION

         For all the reasons stated above, BITCO General respectfully requests that the Court

accept in whole the Magistrate Judge’s Findings and Recommendations, that the Court grant

BITCO General’s Cross-Motion for Summary Judgment and deny JBBOC’s Cross-Motion for

Summary Judgment, and that the Court enter an order finding and declaring that BITCO General

has no duty to defend or indemnify JBBOC in connection with the Notice of Violation or any

action by the DEQ in connection with the pollution event described therein.


         DATED this 20th day of February, 2020.


                                                 /s/ Gustavo A. Otalvora
                                              John A. Husmann
                                              Gustavo A. Otalvora

deemed waived.”); Robb Evans & Associates, LLC v. United States, 850 F.3d 24, 35-36 (1st Cir.
2017) (“the law is settled that a litigant must put its best foot forward before a magistrate judge,
and cannot introduce new arguments for the first time on the district court’s review of the
magistrate judge’s ruling or recommendation”).



PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 20
         Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 21 of 22



                                              BATESCAREY LLP
                                              191 N. Wacker
                                              Suite 2400
                                              Chicago, IL 60606
                                              Telephone: (312) 762-3100
                                              Facsimile: (312) 762-3200
                                              Email: jhusmann@batescarey.com
                                              Email: gotalvora@batescarey.com


                                                 /s/ Jesse Beaudette
                                              Jesse Beaudette, Esq.
                                              Ryan T. Heuwinkel, Esq.
                                              BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
                                              283 West Front, Suite 201
                                              Post Office Box 7729
                                              Missoula, Montana 59807-7729
                                              Telephone: (406) 532-7800
                                              Facsimile: (406) 549-2253
                                              Email: mail@bebtlaw.com

                                              Attorneys for Plaintiff




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 21
           Case 4:18-cv-00087-BMM Document 62 Filed 02/20/20 Page 22 of 22



                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(D)(2)(E)

        This brief complies with the type-volume limitation of Local Rule 7.1(d)(2)(E). This
brief contains 5,434 words, excluding the caption, table of contents, table of authorities,
certificate of compliance, and certificate of service.


                                      CERTIFICATE OF SERVICE

         I, the undersigned, a representative of the law firm of BatesCarey LLP, hereby certify
that I served a true and complete copy of the foregoing Response to JBBOC’s Objections to the
Magistrate’s Findings and Recommendations on the following persons by way of the CM/ECF
filing system:

           1.      Clerk, U.S. District Court

           2.      James G. Hunt
                   HUNT LAW FIRM
                   310 E. Broadway St.
                   Helena, MT 59601

           3.      Gregory S. Munro
                   Attorney at Law
                   3343 Hollis St.
                   Missoula, MT 59801

                   Attorneys for Defendant J. Burns Brown Operating Co.

           DATED this 20th day of February, 2020.


                                                 /s/ Gustavo A. Otalvora
                                              John A. Husmann
                                              Gustavo A. Otalvora
                                              BATESCAREY LLP
                                              191 N. Wacker
                                              Suite 2400
                                              Chicago, IL 60606
                                              Telephone: (312) 762-3100
                                              Facsimile: (312) 762-3200
                                              Email: jhusmann@batescarey.com
                                              Email: gotalvora@batescarey.com

                                              Attorneys for Plaintiff
 2419700




PLAINTIFF’S RESPONSE TO DEFENDANT’S OBJECTION
TO THE MAGISTRATE’S FINDINGS AND RECOMMENDATIONS   Page 22
